


110 HR 2836 IH: To authorize appropriations for the National Sea Grant

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2836
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize appropriations for the National Sea Grant
		  College Program Act for fiscal years 2009 through 2013.
	
	
		1.AmendmentSection 212(a)(1) of the National
			 Sea Grant College Program Act (33 U.S.C. 1131(a)(1)) is
			 amended—
			(1)by striking
			 and at the end of subparagraph (E);
			(2)by striking the
			 period at the end of subparagraph (F) and inserting ; and;
			 and
			(3)by adding at the
			 end the following new subparagraph:
				
					(G)$100,000,000 for
				each of the fiscal years 2009 through
				2013.
					.
			
